Citation Nr: 0214364	
Decision Date: 10/15/02    Archive Date: 10/17/02

DOCKET NO.  01-07 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for claimed abdominal 
cramps.  

(The issues of dissatisfaction with the initial 
noncompensable ratings assigned following grants of service 
connection for (1) the residuals of status post axillary 
lymph node biopsy with subsequent axillary nerve 
dysesthesias; and (2) numbness of the oral distribution of 
the trigeminal nerve with dysesthesias of the right tongue, 
status post oral abscess drainage will be the subjects of a 
later decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from February 1997 to February 
2000.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2000 rating decision by the RO.  

The Board is undertaking additional development on the issues 
of dissatisfaction with the initial noncompensable ratings 
assigned following grants of service connection for (1) the 
residuals of status post axillary lymph node biopsy with 
subsequent axillary nerve dysesthesias; and (2) numbness of 
the oral distribution of the trigeminal nerve with 
dysesthesias of the right tongue, status post oral abscess 
drainage pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903).  

After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
those issues.  



FINDING OF FACT

The veteran is not shown to have current disability 
manifested by abdominal cramps that developed in service.  




CONCLUSION OF LAW

The veteran is not shown to have a current disability 
manifested by abdominal cramps due to disease or injury that 
was incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1111, 1112, 1113, 1137, 1153, 5107(a), 7104 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.6, 3.303, 3.304 (2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that service connection for abdominal 
cramps is warranted.  

Pertinent laws and regulations provide that service 
connection may be granted for disability resulting from 
disease or injury incurred in the line of duty or for 
aggravation of a pre-existing injury suffered, or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  Certain 
diseases shall be granted service connection if manifested to 
a compensable degree during a one year presumptive period 
after service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  

A careful review of the veteran's service medical records 
shows that the veteran complained of having abdominal cramps 
and pain on several occasions during service.  In March 1999, 
the veteran complained of having pain in the right lower 
abdomen that came and went, exacerbated with exercise.  The 
tests of the abdomen were negative.  A single KUB of the 
abdomen revealed the renal outlines were normal size, shape 
and position.  There was no evidence of soft tissue mass.  
The intestinal gas pattern was within normal limits.  The 
visualized bony structures were normal.  There was no 
evidence of pathological calcification identified.  

An August 1999 record noted during service a possible muscle 
tear in the abdomen.  Other service medical records noted 
abdominal cramping associated with nausea and diarrhea.  The 
service medical records do not contain a separation physical 
examination report.  

The veteran was released from active duty in February 2000.  
The veteran's DD Form 214 indicates that the veteran did not 
have any foreign service.  

The veteran was afforded a VA examination in September 2000.  
The veteran reported that he had developed abdominal cramps 
while running in 1998.  He stated that they resolved with 
rest.  The veteran reported that he currently got the cramps 
occasionally.  The veteran was able to run a mile and noted 
that he did not have any gastrointestinal symptoms.  

On physical examination, the veteran was noted to be well 
nourished in no distress.  His blood pressure was 110/70.  
His pulse was 60 and regular.  His respirations were 12.  The 
head was normocephalic and atraumatic.  Eyes, extraocular 
movements were intact.  The pupils were equal, round and 
reactive to light and accommodation; no nystagmus was noted.  
The discs were sharp.  There was no arteriolar narrowing or 
AV nicking.  The visual fields were intact.  The hearing was 
normal.  The mouth was unremarkable.  

The veteran's neck was supple with no goiter, bruits, nodes, 
or jugular venous distention.  The lungs were clear to 
auscultation and percussion.  The heart had a normal S-1.  
The S-2 was normally split.  There were no murmurs, rubs, 
gallops or clicks and no brachial femoral lag.  The 
peripheral pulses were two plus bilaterally in all 
extremities.  There were no femoral or carotid bruits and no 
abdominal bruit.  

There was no palpable abdominal aneurysm.  The abdomen was 
soft with no guarding, rebound, masses or hepatosplenomegaly.  
The genitourinary examination revealed that the testes were 
normal.  There was no hernia.  The extremities were without 
cyanosis, clubbing or edema.  

The diagnosis was that of abdominal cramps, with normal 
clinical examination.  The examiner indicated that there was 
insufficient evidence to warrant a diagnosis of any acute or 
chronic medical condition.  

In May 2001, the RO sent a letter to the veteran explaining 
the recently enacted VCAA.  The RO explained what evidence 
was necessary for the veteran to submit in order to 
substantiate his claim of service connection.  

More specifically, the veteran was requested to provide 
competent medical evidence showing a current disability with 
persistent or recurrent symptoms.  The letter explained that 
the RO would get any outstanding medical records identified 
by the veteran which might show a current disability with 
persistent symptoms.  

The veteran did not respond to this request.  Thus, the file 
does not contain any competent medical evidence showing that 
the veteran is being treated for any current disability 
manifested by abdominal pain and/or cramps.  

Although the Board is cognizant of the veteran's assertion 
that he has current disability manifested by abdominal pain 
which began during service, no competent evidence has been 
presented to support these lay assertions.  

The medical evidence that is of record does not show the 
presence of current disability manifested by abdominal pain 
or cramping.  Moreover, while cramping and pain was shown in 
service, it was not attributed to any disability during 
service.  More importantly, the veteran has not shown that he 
has received any treatment since service for a disability 
manifested by abdominal pain.  

Accordingly, without medical evidence of a current 
disability, the claim of service connection for a disability 
manifested by abdominal cramps must be denied.  38 U.S.C.A. § 
1110 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 
(2002).  

Finally, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA) of 2000, which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective on November 9, 2000.  

The Board finds that VA's duties pursuant to VCAA have, 
essentially, been fulfilled.  First, VA has a duty to notify 
the veteran of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  

The record shows that the veteran was notified of the RO's 
decision.  The RO's decision, Statement of the Case, 
Supplemental Statement of the Case and letters, informed him 
of the evidence needed to support his claim.  VA has met its 
duty to inform the veteran.  

The Board concludes that the discussions in the RO's 
decision, Statement of the Case and Supplemental Statement of 
the Case informed the veteran of the information and evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The veteran has not referenced any unobtained, 
obtainable, evidence that might aid his claim.  

Hence, the Board finds that VA has fulfilled any duty to 
notify the veteran as to the laws and regulations governing 
his appeal, to provide notice as to the type of evidence 
necessary to reopen the claims, to provide notice of the 
veteran's responsibility to provide evidence, and to provide 
notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Although VA has a duty to assist the appellant in the 
development of his claim, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In this case, the Board finds that VA has done 
everything reasonably possible to assist the veteran.  He was 
advised of the evidence necessary to substantiate his claim.  

In this regard, the Board notes that, by virtue of a May 2001 
letter issued during the pendency of the appeal, the veteran 
and his representative have been advised of the law and 
regulations governing his claim, and have been given notice 
of the information, medical evidence, and/or lay evidence 
necessary to substantiate the claim.  

The RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran; in fact, it appears 
that all evidence identified by the veteran has been obtained 
and associated with the claims folder.  

Furthermore, the veteran underwent a VA examination in 
conjunction with this appeal in September 2000.  Hence, the 
claim is ready to be considered on the merits.  

Hence, a remand for the RO to address the VCAA again would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

VA has satisfied its duties to notify and to assist the 
appellant in this case.  Further development and further 
expending of VA's resources is not warranted.  



ORDER

Service connection for abdominal cramps is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

